CoNWOR, J.,
dissenting: I concur in tbe conclusion that tbe bonds in controversy are valid, as held by us in Cox v. Commissioners, supra. I dissent from so much of the opinion as bolds that tbe Commissioners of Pitt County have no power to levy a tax beyond the limit prescribed by Article V, section 6, of the Constitution. I do not think that section 6 of Article V has any bearing upon or relation to tbe power to levy taxes to pay the interest and provide a sinking fund for tbe payment of these bonds. They rest upon tbe direct vote of tbe people, pursuant to Article VII, section Y, of the Constitution. This section confers upon or, speaking more accurately, reserves to tbe counties, cities and towns the power to contract debts and levy taxes to pay them, with tbe ap*130proval of the majority of the qualified voters therein. The language is restrictive upon the Legislature and the governing body of the municipality, but gives to the people the power to contract the debt and, by necessary implication, to provide for its payment. If the debt be for necessary expenses, the municipality acts promptly through its governing agents; but if, as in this case, the people wish to promote their welfare for an extraordinary purpose, they must confer the authority to contract the debt upon the commissioners, not by a mere plurality, but by a majority of the qualified voters. Thus read, we have a clear conception of the true purpose and meaning of the provision. It is entirely independent of legislative approval. Its manifest purpose was to permit the people, by a majority of the qualified voters, to contract debts for such purposes as they might deem conducive to their corporate welfare. It will be noted that the words “except for necessary expenses” exclude the idea that section 6 of Article V has any bearing upon the power conferred by this section (I). Section 6, Article V, has no relation whatever to contracting debts or levying taxes to pay the interest or principal on debts contracted by a vote of the people. The only effect of the legislative act is to prescribe the machinery for submitting the proposition, with the terms, etc. Bonds issued pursuant to section 7, Article VII, do not derive their validity from any action of the Legislature, but from the vote of the people. The Legislature cannot, under section 6, Article V, authorize the contraction of a debt, but, in the express language thereof,' may authorize the commissioners to levy a special tax for a special purpose, having no relation whatever to the contraction of debts or providing for their payment. This Court has uniformly held that, for “the necessary expenses,” a county, city or town may, without the approval of the Legislature or a vote of the people, contract a debt. This power, of course, carries with it as a necessary incident the power to levy a tax to pay the interest' and provide for the *131payment of tbe principal. Fawcett v. Mt. Airy, 134 N. C., 125. We have Held in a number of cases that counties and towns may, without submitting the question to a vote of the people, issue bonds for necessary expenses. If the purpose is not “a necessary expense,” the debt can be contracted only with the approval of a majority of the qualified voters. When given, it carries as incidental the power to levy a tax to provide for its payment. The expression “nor shall any tax be levied,” etc., was made a part of section Y, because without it the remaining portion of that section would have permitted a not improbable construction that, while municipalities could not contract a debt, they could undertake some enterprise, not a necessary expense, by levying a present tax sufficient to pay the same. But when the power to contract a debt has been submitted to and approved by a popular vote, the uniform current of authority is to the effect, as stated, that when the power to contract a debt is properly conferred, the power to pay the debt in the ordinary way is necessarily implied. This is the construction put upon the Constitution in Charlotte v. Shepard, 122 N. C., 602. It is interesting to note the language of the Court in that case, as reported in 120 N. C., 411. The identical line of reasoning now adopted was used by the Justice writing at that time. Eeferring to the election held in Charlotte, in which the people approved the issue, he says: “It was only an election concerning the issue of the bonds, and not concerning the consent of the voters that the board of aldermen might levy a tax to pay the bonds. That question was not submitted to a vote nor was it voted upon.” There was no express power conferred upon the city authorities to levy a tax to pay the interest or provide for the principal when due. It was stated in the case agreed that the charter fixed the rate of taxation which could be levied by the city, and that “the. taxes authorized to be levied would not pay the ordinary and current expenses of the city .and also the interest and principal on said bonded indebtedness.” The case of *132Ralls v. United States, 105 U. S., 733, was cited in the opinion, and it was said: “In that case there was no special limitation. In the case before ns there is such special limitation.” Thus we see that the Court reached the conclusion in that case upon the ground that a vote to issue the bonds did not carry with it the power to levy a tax beyond the limits fixed by the charter. In the same case, upon a petition to rehear, the decision was reversed. The opinion cites with approval the Ralls case, supra. Furches, J., says: “When such a corporation has thus acquired the right to create the debt and issue the bonds, this power carries with it the power to levy the taxes necessary to pay said bonds and the accruing interest thereon. Ralls case, 105 U. S., 733; United States v. New Orleans, 98 U. S., 381. It is admitted that these cases arq direct authority for this position, if there is no public law to the contrary, but it is suggested that Article VII, section 7, of the Constitution provides otherwise, and therefore the doctrine declared in these cases does not apply and that it is necessary that the power to tax should be expressly granted in the legislative act. We do not think Article VII, section 7, nor any other provision in the Constitution, contains any such requirement as this. * * * We cannot believe that it was ever intended by this section of the Constitution to authorize the creation of a debt without authorizing the power to pay the same. And a municipal corporation has no means of payment but by taxation.” These are Avise Avords, expressing wholesome truth. The people of this Commonwealth or any political division thereof never voted to issue and sell a bond, use the proceeds for the purposes for Avhieh it was issued, Avith no intention of providing for its payment. Faircloth, O. J., concurred, saying:' “The question there is presented whether the board, having acquired authority by complying with the provisions of the act to contract the debt and issue bonds for paying the same, and hai^-ing made such contracts, has an implied authority to levy *133taxes to meet tbis obligation. I think they have. This is the only question. ” This decision, expressly reversing and rejecting the reasoning in the first decision, is by a unanimous Court, the Justice writing the first opinion concurring. I confess my inability to see any distinction between the cases. Article VII, section I, applies to “counties, cities, towns and other municipal corporations,” making no distinction between them. It will be observed that in Shepard's case the charter of the city of Charlotte limited the rate of taxation. The decision is not put upon the suggestion that the act authorizing the issue of the bonds with the approval of the people amended the charter, but upon the ground that by necessary implication the power to levy the tax was conferred. If it be conceded that section 6, Article V, applies, and that double the 'State tax cannot be exceeded without the special approval of the Legislature, why does not the power to levy the necessary tax to pay the interest and provide for the principal pass as incident to the power to contract the debt, thus finding by necessary implication the approval of the Legislature ? The principle upon which Shepard's case was rested (122 N. 0., 606) is uniformly announced in every other case. Beginning with Loan Association v. Topeka, 20 Wall., 660, it is said “that when the Legislature confers power upon a county or city to contract a debt, it intends to authorize to levy such taxes as are necessary to pay the debt, unless there is in the act itself or in some general statute a limitation upon the power of taxation which repels such an inference.” This case is followed by Ralls’ case, supra, citing cases from several States. In Parsons v. Charleston (Hughes, 282), Waite, C. J., said: “When, therefore, a power to contract a debt is conferred, it must be held that a corresponding power of providing for its payment is also conferred. The latter is implied in the grant of the former, and such implication cannot be overcome except by express words excluding it.” In Ralls County Court v. United States, 105 U. S., 733, Waite, C. J., *134says: “The power to tax is necessarily an ingredient of such power to contract, as ordinarily political bodies can only meet their pecuniary obligations through the instrumentality of taxation. This general doctrine has been so many times announced that it caimot be necessary now to do more than refer to it,” naming a number of cases. In Quincey v. Jackson, 113 U. S., 332, Harlan, J., says: “In giving authority to incur obligations for such extraordinary indebtedness the Legislature did not restrict its corporate authorities to the limit of taxation provided for ordinary debts and expenses.” In Scotland County Court v. Hill, 140 U. S., 41 (47), Harlan, J., says: “The power to tax in such cases is not an implied power, but a duty growing out of the power to contract. The one power is as much expressed as the other.” State v. Mayer, etc., 109 Tenn., 315. Without further pursuing -the decided cases in which the principle is uniformly enforced, I must confess, with all possible deference to my learned brethren, that I regard the conclusion to which they have arrived as a serious blow to the credit of the municipal corporations, including counties, of the State. I fear that, relying upon the decision in Charlotte v. Shepard, supra, many bonds have been issued under acts similar to the one before us. Their value must be seriously impaired by the decision now made, which, I think, practically overrules Shepard’s case. It-is not surprising that at each term of the Court we áre called upon to pass upon the validity of municipal bonds. The credit of the State and its municipalities was never so high as at this time. The uncertainty of the validity of our bonds is the only obstruction to their sale at even higher figures, thus lowering the rate of interest. Next to character and capacity, the most valuable asset which a people, both individually and corporately, can have is the integrity of their obligations. The two first elements of credit our people possess ; it is the duty of the Legislature and the courts to guarantee the last. It would be useless and frequently impracti*135cable to provide in. tbe act authorizing the vote of the people a specific rate of taxation. It is wisely left to the local legislature, the commissioners, to levy a reasonable rate, in the light of the value of the property in the town or county. It is conceded that this is true when a town or city is authorized to contract a debt, but it is insisted that the same power cannot safely be given the county commissioners. To my mind, if any distinction is made which the Constitution does not make, the county legislative body is the safer one to entrust with the power. It was the evident purpose of our people, in their Constitution of 1868, as amended in 1815, to develop capacity for local self-government, conferring upon counties and townships municipal powers, duties and responsibilities. We have recognized the right of the Legislature to divide counties into school districts, fence districts, road districts, etc., and to confer upon them municipal powers and duties. It develops the capacity for government, encourages citizens to take a direct, personal interest in the local government, educates them, cultivates a sense of personal responsibility, etc. They contract debts, after careful consideration, for the promotion of education, good roads, public buildings, etc. I cannot but regret to see any unnecessary restrictions thrown around them. The report of the Tax Commission shows that the county of Ritt levies for current expenses 23% cents on the $100 valuation for current expenses. The people have made most remarkable and gratifying progress in public schools and all other things, showing progress and prosperity. They have with remarkable unanimity, both in town and county, provided for the erection of buildings within which an Eastern Training School is to be conducted by the State. I know, of course, that the majority of the Court regret that their judgment in respect to the law seriously impedes this great work and retards it for possibly another year. I cannot but think that these people fully understood when they voted these bonds that they were conferring upon the commis*136sioners the power to levy a small tax to pay tbe interest and provide a sinking fund for their redemption. I cannot concur in the judgment, which compels the defendants to accept bonds which doubtless they contracted to purchase and the plaintiffs contracted to sell, relying upon the decisions of this Court that the commissioners had the power to provide for their payment. To compel them to accept discredited bonds, utterly worthless, would savor of bad faith. In the light of the decision I think that the judgment of his Honor’should be reversed. I am quite sure that the citizens of Pitt County would not compel the acceptance of a bond which they had no power to pay. The State of North Carolina cannot afford to educate her children upon the money of strangers without affording them an assurance that it will be repaid, with'interest.